DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100040144 A.
Claim 1
 	KR 20100040144 A discloses imaging system based on light triangulation for capturing information on three dimensional characteristics of a target object (Fig. 100, Ref. 40) by means of one or more cameras (Fig. 100, Ref. 120, 130) arranged at first one or more positions (See Fig. 100) for detecting light reflected from said target object (Fig. 100, Ref. 40), said system comprising said one or more cameras (Fig. 100, Ref. 120, 130) at said first positions and a calibration target object (Fig. 100, Ref. 40) within respective field of view of said cameras (Fig. 100, Ref. 120, 130) so that the cameras are able to detect light reflected from one or more surface structures of the calibration target object (Fig. 2, Ref. 210), said one or more surface structures having a first surface structure comprising one or more regular right pyramidal (Fig. 200, Ref. 211) recesses and one or more regular right pyramids (Fig. 2, Ref. 211), with their respective bases in the same plane and their respective apexes at the same orthogonal distance from that same plane (See Fig. 200, Ref. 211), where the lateral faces of the respective regular right pyramids correspond to the lateral faces of the regular right pyramidal recesses (See Fig. 2, Ref. 211), there being at least three regular right pyramids or at least three regular right pyramidal recesses (See Fig. 200, Ref. 210), wherein the base of at least one of said regular right pyramidal recesses shares at least one side with the base of at least one of said regular right pyramids (See Fig. 200, Ref. 211), such that each pair of lateral faces sharing side are located in a common plane (See Fig. 200, Ref. 210).  

    PNG
    media_image1.png
    380
    459
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    504
    369
    media_image2.png
    Greyscale

Claim 2
 	KR 20100040144 A discloses the base of at least one of said regular right pyramidal recesses (Fig. 200, Ref. 211) shares at least two sides with the bases of at least two of said regular right pyramids (See Fig. 200), or the base of at least one of said regular right pyramids shares at least two sides with the bases of at least two of said regular right pyramidal recesses, such each pair of lateral faces sharing side are located in a common plane (See Fig. 200).  
Claim 3
KR 20100040144 A discloses the base of at least one of said regular right pyramidal recesses shares at least three sides with the bases of at least three of said regular right pyramids (See Fig. 200, Ref. 211), or the base of at least one of said regular right pyramids shares at least three sides with the bases of at least three of said regular right pyramidal recesses, such each pair of lateral faces sharing side are located in a common plane (See Fig. 200, Ref. 211).  
Claim 4
 	KR 20100040144 A discloses said one or more regular right pyramidal recesses and said one or more regular right pyramids have triangular bases or quadratic bases (See Fig. 200, Ref. 211).  
Claim 7
 	KR 20100040144 A discloses the calibration target object is provided with an asymmetrical feature (Fig. 200) Ref. 211a) such that it, based on image data of the calibration target object captured by any one of said cameras (Fig. 100, Ref. 120, 130), can be identified orientation of the calibration target object (Fig. 200, Ref. 210) and whether an image of the calibration target object is mirrored or not (See Fig. 200).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100040144 A.
Claim 5-6
	KR 20100040144 A discloses the claimed invention except for one or more surface structures have an additional, second surface structure located on opposite side of the calibration target object compared to location of the first surface structure, said second surface structure also comprising one or more regular right pyramidal recesses and/or one or more regular right pyramids , with their respective bases in the same plane and their respective apexes at the same orthogonal distance from that same plane, there being at least three regular right pyramids or at least three regular right pyramidal recesses or said second surface structure mirrors said first surface structure, and vice versa, such that each regular right pyramidal recess is opposing a respective regular right pyramid and vice versa. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine KR 20100040144 A with the doublesided target listed above since it was well known in the art that having a target that is double sided allows for easy installation since side position is not a concern, therefore reducing installation time needed for the target. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 8, the prior art fails to disclose or make obvious the asymmetrical feature is an asymmetrically shaped recess in an edge of and through the calibration target object so that that the asymmetrically shaped recess is visible from opposite sides of the calibration target object, and in combination with the other recited limitations of claims 1, 7. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 29, 2022